DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's amendment filed on June 27,2022 and Supplemental amendment filed on July 19, 2022 are acknowledged.
2.2.	 As a result of both amendments Claims 3-5 have been canceled. Claim 13 is newly added. Claim 1 has been amended by specifying that CHDM (1,4-cyclohexanedimethanol)  is present in a range from 30 to 50 mol% in addition to  DISTRDiol ( dispiro [5.1.5.1]tetradecane-7,14-diol). Support for newly added Claim 13 and for the  amendment to Claim 1 has been found in Applicant's Specification ( see PG PUB US 2021/0309796 [0042]-[0043], Examples [0081] and Table 1). Therefore, no New matter has been added with instant Amendment.
2.2.	Thus, Claims 6 and 8-12 are withdrawn. Claims 1-2,7 and 13 are active.
2.3.	Abstract filed on June 27, 2022 is acknowledged. 
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:
Applicant's claimed subject matter directed to polyester resin , wherein diol component comprises DISTRDiol ( dispiro [5.1.5.1]tetradecane-7,14-diol) in range from 5 to 60 mol% in combination with CHDM (1,4-cyclohexanedimethanol)   in a range from 30 to 50 mol%. No prior art of Record, including Hoechst  ( DE 2008984) do not disclose or even fairly suggests this combination of at least two specific diols in the polyester. Therefore, Claims 1-2, 6-7 and 13 are allowed. ( see Examiner's Amendment below). 
Election/Restrictions
4.1.	Claim 1 is  allowable. The restriction requirement  as set forth in the Office action mailed on January 5, 2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claim 6 is withdrawn from consideration because the claim requires all the limitations of an allowable claim 1.    4.2.	However, claims 8-12, directed to non-elected ( without traverse)  Method of preparing polyester have been withdrawn and therefore, canceled as they do not  require all the limitations of an allowable claim 1.
4.3.	In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
5.	Authorization for this examiner’s amendment with respect to Abstract  was given in an interview with Applicant's representative Mr. Brice on July 26, 2022.
6.	The application has been amended as follows: 
6.1.	Rejoin Claim 6.
6.2.	Cancel withdrawn method Claims 8-12.
6.3.	Amend Abstract filed on June 27,2022 as shown below:
A polyester resin that exhibits heat resistance and transparency by including at least dispiro[5.1.5.1]tetradecane-7,14-diol as  a diol component, and a preparation method of this polyester resin are disclosed. The polyester resin is obtained by copolymerization of two or more glycols in addition to dispiro[5.1.5.1]tetradecane-7,14-diol and  dicarboxylic acid component, which may include terephthalic acid. The diol component may  include 1,4-cyclohexanedimethanol in a range from 30 to 50 mol% based on 100 mol% of the dicarboxylic acid and dispiro[5.1.5.1]tetradecane-7,14-diol in a range from  5 to 60 mol% based on 100 mol% of the dicarboxylic acid moiety and ethylene glycol.
Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763      


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765